Abatement Order filed March 08, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00697-CV
                                ____________

   IN THE MATTER OF THE MARRIAGE OF SUZANNE S. RON AND
                       AVISHAI RON



                     On Appeal from the 245th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2014-49671


                           ABATEMENT ORDER

      The reporter’s record in this case was originally due August 11, 2017. See
Tex. R. App. P. 35.1. On September 20, 2017, this court granted the court reporter,
Rebecca Hammons, an extension through October 23, 2017, to file the reporter’s
record. On September 22, 2017, appellant notified the court that a deposit had been
made to the court reporter for preparation of the record. On October 16, 2017, this
court granted an additional extension to file the record because the court reporter
notified us that the record was complex and that its preparation would be labor
intensive. We extended the deadline to file the record up to and including November
27, 2017. The record was not filed. On November 30, 2017, this court ordered the
court reporter to file the record within 30 days. When the court reporter failed to file
the record as ordered, on January 9, 2018, this court ordered the court reporter to file
the record within 30 days, and instructed the court reporter that if the record was not
filed, the court may order the trial court to conduct a hearing to determine the reason
for failure to file the record. The record has not been filed with the court.

      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s
record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the 245th District Court to conduct a hearing at which
the court reporter, appellant’s counsel, and appellee’s counsel shall participate (a) to
determine the reason for failure to file the record; (b) to establish a date certain when
the reporter’s record will be filed, and (c) to make findings as to whether the court
reporter should be held in contempt of court for failing to file the reporter’s record
timely as ordered. We order the trial court to prepare a record, in the form of a
reporter’s record, of the hearing.     The judge shall make findings of fact and
conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court also will
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. If the court reporter files the record
before the date set for the hearing, the appeal will be reinstated and the trial court
need not hold a hearing.



                                   PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Jamison.